                                         Case 3:17-cv-05659-WHA Document 448 Filed 04/25/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-05659-WHA (TSH)
                                   8                     Plaintiff,
                                                                                             ORDER DENYING MOTION TO SEAL
                                   9              v.
                                                                                             Re: Dkt. No. 427
                                  10     JUNIPER NETWORK, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Finjan filed a motion to seal in connection with its letter brief moving to compel. ECF No.

                                  14   427. Finjan sought to seal (1) quotations in its letter brief of deposition testimony by Juniper’s

                                  15   Scott Coonan and Meredith McKenzie; (2) Exhibits 2 and 3 to the letter brief, which are the

                                  16   excerpts of those depositions; and (3) quotations of that testimony in a meet and confer letter,

                                  17   which was Exhibit 4. Finjan moved to seal these materials because they contain information that

                                  18   Juniper designated as confidential under the terms of the protective order in this action.

                                  19           Local Rule 79-5(e) states that “[i]f the Submitting Party is seeking to file under seal a

                                  20   document designated as confidential by the opposing party or a non-party pursuant to a protective

                                  21   order, or a document containing information so designated by an opposing party or a non-party,

                                  22   the Submitting Party’s declaration in support of the Administrative Motion to File Under Seal

                                  23   must identify the document or portions thereof which contain the designated confidential material

                                  24   and identify the party that has designated the material as confidential.” Then, “[w]ithin 4 days of

                                  25   the filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  26   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  27   is sealable.”

                                  28           Juniper did not file the required declaration. Instead, its letter brief opposing the motion to
                                         Case 3:17-cv-05659-WHA Document 448 Filed 04/25/19 Page 2 of 2




                                   1   compel attached an even larger excerpt of Coonan’s testimony, and Juniper filed this in the public

                                   2   record, indicating its belief that this portion of Coonan’s testimony is not confidential at all. At

                                   3   the telephonic hearing, Juniper confirmed it does not seek to seal the items at issue here.

                                   4          Finjan’s motion to seal is therefore DENIED. Pursuant to Local Rule 79-5(f)(2), Finjan

                                   5   may refile unredacted versions of these documents in the public record within seven days.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: April 25, 2019

                                  10
                                                                                                     THOMAS S. HIXSON
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
